Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
This action is in response to the Preliminary Amendments filed on 2/11/2021.  
Claim 1 is canceled.
Claims 2-21 are newly added.
Therefore, claims 2-21 are pending and examined below.
Claim Objections 
Claims 3-21 are objected to because of the following informalities: Claim 3 recites “The computer program product in accordance with claim 2 wherein said financial processing terminal comprises at least one of a kiosk, an ATM and a POS terminal”.  There is missing a comma “,” after the word “claim 2”.  For example, The computer program product in accordance with claim 2, wherein said financial processing terminal comprises at least one of a kiosk, an ATM and a POS terminal.  Appropriate corrections are required.
Claims 4-21 are objected for the same reason in claim 3.  Appropriate corrections are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 2 recites “A computer program product”, which covers a software per se.  If software is merely computer code, then the method fails to comprise any physical elements and the claims are directed toward a computer program claimed as a computer listing per se, i.e., the descriptions or expressions of the programs, are not physical "things."  They are neither computer components nor statutory processes, as they are not "acts" being performed.   See MPEP 2106 IV.B.1 (a).
By adding “A computer program product embodied on a non-transitory computer readable medium for configuring a financial processing terminal comprising…” to the claim would avoid the rejection under this section.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
	Claims 2-21 of the claimed invention are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,496,968 and claims 1-25 of U.S. Patent No. 10,902,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose
first a computer readable program code stored in a memory associated with said financial
processing terminal, said first computer readable program code comprising a first kernel, said first kernel, when executed by a processor of said financial terminal, configured to cause said financial terminal to process one or more financial transactions solely based upon a first transaction type; a second computer readable program code stored in said memory associated with said financial processing terminal, said second computer readable program code comprising a second kernel, said second kernel, when executed by said processor of said financial terminal, configured to cause said financial terminal to process one or more financial transactions solely based upon a second transaction type; when said first financial transaction is denied, automatically reconfigure said financial terminal to a second configuration by implementing said second computer readable program code; and process a second financial transaction of said available financial transactions solely based upon said second transaction type.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694